            Case 6:19-cv-00254-ADA Document 56-1 Filed 08/14/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 VLSI TECHNOLOGY LLC,

                         Plaintiff,
                                                            C.A. Nos. 6:19-cv-00254, -00255, -00256-
                 V.                                         ADA

 lNTEL CORPORATION,

                         Defendant.



            DECLARATION OF THOMAS HERRGOTT IN SUPPORT OF
      INTEL CORPORATION'S MOTION TO TRANSFER VENUE WITHIN THIS
                              DISTRICT


        L Thomas Herrgott, hereby declare as follows:

        I.      I am a Controller in the Corporate Planning and Reporting Group at Intel

Corporation ( ..Intel"). In this role, I am responsible for financial forecasting and reporting for

Intel's Legal, HR, Finance, and Executive Office budgets. Previously, I have served in a number

of manufacturing-focused roles at Intel, most recently as Fab/Sort Manufacturing Roadmap

Specialist, where I was responsible for long-range capacity and capital investment strategy for

all of Intel's fab manufacturing facilities. In total. I have worked at Intel for 21 years.

        2.      I submit this declaration in support Inters Motion to Transfer Venue within this

District.

        3.      The facts set forth in this declaration are based on my O\.vn knowledge and on

research conducted under my supervision and direction. If sworn as a witness to testify in this

matter, l would testify to the facts as set forth herein.
         Case 6:19-cv-00254-ADA Document 56-1 Filed 08/14/19 Page 2 of 2




       4.       Intel has a facility in Austin, Texas, where Intel currently employs approximately

1,700 people.

       5.       Intel has no facilities or corporate connections in Waco, Texas.

       6.       I understand that Intel employees Olga Lowe (formerly Lu). Robert Ehrlich, and

Kevin Locker are named as inventors on patents asserted in these actions. Ms. Lowe works at

Intel's facility in Austin. Texas and resides in Austin. Mr. Ehrlich also works at Intel's facility in

Austin, Texas and resides in Round Rock, near Austin. Mr. Locker works at Intel's facility in

Chandler, Arizona.


       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.


    Executed on August 14, 2019
                                                     Th�rnas mrrgctt
                                                     Controller, General and Administrative
                                                     Intel Corporation




                                                 2
